 
 
Exhibit 10.13
 
AGREEMENT
 
FOR

 
AUTHORIZED SALES REPRESENTATIVES
 
 
This agreement made this 1st day of March 1995, by and between Pioneer
Transformers LTD (“PT”) in Mississauga, Ontario, Canada, having its principal
place of business at 612 chemin Bernard, Granby, Quebec, Canada, and its Sales
Representative,
 
CHAZ Sales Corp.
 
the post office address of which is:
 
P.O. Box 276
REGINA, Saskatchewan
S4P 3A1
 
a corporation organized and existing
under the laws of
Saskatchewan, Canada.
 


 


 
(hereinafter called the “Sales Representative”).
 
 

--------------------------------------------------------------------------------


 
In consideration of the covenants and conditions herein contained, PT and the
Sales Representative mutually undertake and agree as follows:
 
ARTICLE 1 - DEFINITIONS
 
As used herein:
 
1.1
The term “The Territory’ shall mean:

the Province of Alberta, Saskatchewan and Manitoba.
 
The term “The Market” shall mean:
 
1)           All electrical generating and electrical distribution utilities.
 
 
2)
Distributors and industrial accounts not covered by Schneider Canada Inc sales
force.

 
1.2           The term “PT” shall mean Pioneer Transformers LTD
 
1.3
The term “sales credit” shall mean the value of billed sales acknowledged by PT
to have been procured by the Sales Representative pursuant to the terms and
conditions contained in this Agreement, less any sales taxes, duty, brokerage or
freight that may be included.

 
ARTICLE 2 - APPOINTMENT
 
CHAZ Sales Corp. is hereby appointed an authorized Sales Representative for PT
and is authorized to solicit orders for PT products within the Territory under
the terms and conditions herein described. It is understood that this
appointment shall be exclusive to both parties for the Territory and Markets as
previously described.
 
ARTICLE 3 - ORDERS
 
3.1
Orders for PT products which have been placed with the Sales Representative
shall be promptly forwarded to PT in Granby Quebec with a copy to Mississauga
Ontario for review. Such orders shall not be binding on PT until accepted by PT
in writing or by the issue by PT of an official order acknowledgment.

 
3.2
PT reserves the right to reject any order for any reason which it deems
sufficient, including but not limited to, such reasons as failure to conform to
PT’s standard terms and conditions of sale, unrealistic specified delivery dates
and unapproved credit of the purchaser.

 
3.3
The Sales Representative shall be excluded from entering orders in its own name
to fill customer requirements.

 
3.4
PT shall not be liable for any loss or damage caused by late delivery or failure
to otherwise perform under those orders which it has accepted where such delay
or non-performance is due to labor disputes, strikes, lockouts, inability to
obtain materials, fire, acts of God or the public enemy, accidents, governmental
restrictions or appropriation, or any other cause beyond the reasonable control
of PT, unless otherwise provided by the terms and conditions that have been
quoted and accepted by PT.

 
 
1

--------------------------------------------------------------------------------


 
ARTICLE 4 - SALES CREDIT
 
4.1
The Sales Representative shall receive sales credit for those orders covering PT
products which it solicits within the Territory and are accepted by PT, as well
those accepted orders covering PT products which are submitted directly to PT by
purchasers within the Territory or orders which are accepted from outside the
territory but are shipped into the territory when the Sales Representative is
requested by PT to perform the order follow-up activity.

 
ARTICLE 5 - COMMISSIONS
 
5.1
PT shall compute and pay commissions on the value of sales credits earned by the
Sales Representative in accordance with the rates and conditions set forth in
Exhibit A annexed hereto and made a part hereof.

 
5.2
Sales credit for sales of PT products and commissions payable thereon shall be
calculated at the end of each month. Commissions shall be paid monthly, with
commission cheques being mailed to the Sales Representative’s business address
shown on the front page hereof, on or about the fifteenth day of the month
immediately following the month in which the sales credits are earned and
customer invoices paid. If the commission earned during any given month is less
than $100.00, it will be held until a minimum amount of $100.00 is reached. Hold
backs against commissions payable to the Sales Representative will be made for
any overdue unpaid PT invoices.

 
5.3
In determining commissions to be paid by PT to the Sales Representative
recognition will be given to circumstances where the shipping address and
location and pre-engineering is outside the Territory. In such circumstances
split credit or commission may apply so that recognition is given to the
location of the engineering firm undertaking pre-engineering work, the location
of the customer placing the order and the location of the shipping address for
after sale service. Each such location shall be awarded an appropriate
commission based on the value of the total billed sales as detailed in clause
1.3. Generally split credits will be applied at 1/3 credit for where the
engineering work is undertaken, 1/3 credit for where the order is placed and 1/3
credit for where the shipment is made.  Example: An order engineered in one
province, ordered in another province but shipped to the Territory - 1/3 credit
is due - the appropriate commission would be based on 1/3 the value of the
commissionable rate.

 
5.4
Commissions paid will be net billed sales less taxes, duty, brokerage or
freight.

 
ARTICLE 6 - MARKETING ASSISTANCE
 
6.1
PT shall furnish the Sales Representative with:

 
 
2

--------------------------------------------------------------------------------


 
 
6.1.1
Reasonable quantities of bulletins and such promotional aids as catalogs,
circulars and technical information, and other publications which PT may have
available for distribution in connection with the sale of PT products.  There
shall be no charge for the material furnished pursuant to this article 6.1.1.
The Sales Representative’s use of the aforementioned materials shall be subject
to the terms, conditions and limitations of this Agreement.

 
 
6.1.2
Quotations, proposals, customer visits, trade show participation, seminar
programs or special advice as may from time to time be requested by the Sales
Representative for the purpose of satisfying customer needs and government
requirements.

 
ARTICLE 7 - SALES EFFORT
 
7.1
The Sales Representative shall use its best efforts to promote the sale and use
of, and to secure orders for PT products within the Territory and Market, so as
to create the largest volume of profitable business. for PT commensurate with
the opportunities therefor. The Sales Representative shall promote the goodwill
and name of PT, and do everything within its capabilities to further the
interest of PT, its name and PT products including participation in trade shows,
seminar programs and all sales activities undertaken by PT. It shall endeavor to
provide PT with timely feedback on all major tenders. It shall assist PT in
furnishing or obtaining, on request, information as to credit standing of
purchasers or prospective purchasers of PT products.

 
7.2
The Sales Representative shall faithfully observe and comply with PT standard
policies and procedures where applicable, when soliciting orders for PT products
or otherwise handling PT business under this Agreement.

 
ARTICLE 8 - TELEPHONE AND TELEFAX EXPENSE
 
PT shall assume the charge and expense for telephone calls, telegraph, fax
messages and couriers, which it may make or send to the Sales Representative.
The Sales Representative shall pay for those telephone calls, telegraph, fax
messages and normal courier service to PT which it may originate. Courier costs
associated with forwarding tender requests or documents to PT, on a timely
basis, will be paid for by PT.
 
ARTICLE 9 - COMPETITIVE CLAUSE
 
During the term of this Agreement, the Sales Representative shall not directly
or indirectly handle, deal or become interested in the manufacture, marketing or
selling of products which are similar in kind, character and/or use to PT
products. The Sales Representative shall not directly or indirectly, provide any
competitor of PT with PT product bulletins, special advices, PT products or
other similar information and material which may be of competitive value.
 
 
3

--------------------------------------------------------------------------------


 
ARTICLE 10 - PROPERTY OF PT
 
Any property of PT received by the Sales Representative shall be and remain the
property of PT and, upon request, shall be returned in as good condition as when
received, ordinary wear and tear excepted. All records or papers of any kind
relating to PT’s business shall be and remain the property of PT and shall be
surrendered to PT upon demand or termination of this Agreement.
 
ARTICLE 11 - LIMITATION OF POWER
 
The Sales Representative’s authority to act as a representative of PT is
strictly limited to those powers expressly conferred herein. The Sales
Representative shall have no authority nor shall it hold itself out as having
such to make contracts in the name of or binding on PT, pledge PT credit or to
extend credit in its name. Furthermore, the Sales Representative shall not use
the initials “PT” or PT’s registered trade names or registered trade marks
unless expressly approved by PT in writing.
 
ARTICLE 12 - SEVERABILITY
 
Should any of the provisions contained herein contravene or be invalid under the
laws of Canada and or the province or other jurisdiction where it is to be
performed, the validity of the remaining portions or provisions shall not be
affected thereby.
 
ARTICLE 13 - GOVERNING
 
This Agreement shall be construed in and according to the laws of the Province
of Quebec, Canada.
 
ARTICLE 14 - DURATION
 
14.1
This Agreement shall become effective on the date first above written and shall
continue thereafter in full force and effect.

 
14.2
Either party may terminate this Agreement at will without cause at the end of a
calendar year by giving the other party three month written notice of its
intention to terminate.

 
14.3
In the event of a termination of this Agreement, commissions in accordance with
Exhibit A will be paid on all orders shipped after the termination date less
that portion of the commission due for shipping location or after sales service
( 1/3 ) provided the order was received and accepted prior to the termination
date. Should the shipment date be longer than 2 months after the termination
date an additional amount not to exceed 17% of the commissionable amount may be
deducted for servicing of the contract prior to shipment, at the discretion of
PT. Any quotations for PT products that have not been ordered prior to the
termination date will not be honored by PT and no commission shall be owing or
payable with respect thereto.

 
14.4
Nothing in article 14.3 above shall be deemed to entitle the Sales
Representative to sales credit other than that to which it would be entitled
under Article 4 hereof.

 
 
4

--------------------------------------------------------------------------------


 
14.5
If at any time hereafter, either of the parties hereto shall fail to perform to
the terms, covenants and conditions hereof at the time and in the manner herein
provided, then the other party may forthwith cancel and terminate this Agreement
by giving the other party written notice of its election to so cancel and
terminate this Agreement and such cancellation and termination shall become
effective upon the mailing or delivery of such notice, whichever occurs the
earliest. This right to cancel and terminate shall be in addition to any other
remedies available hereunder or at law.

 
ARTICLE 15 -NOTICES
 
Any notice required under this Agreement shall be given in writing addressed to
the respective party at the address indicated on the front page hereof, or at
such other address as the respective party may, from time to time, hereafter
designate in writing.
 
ARTICLE 16 - CONTRACT ADMINISTRATION
 
This Agreement shall be administered on behalf of PT by its Marketing & Sales
Department in Mississauga. All questions concerning this Agreement or PT policy
and procedure should be directed to the said Department at 2600 Skymark Ave Bldg
5 Suite 102 Mississauga, Ontario, L4W-5E7, Attention: Klaus Brockhausen, V.P.
Marketing & Sales.
 
ARTICLE 17 - ENTIRE AGREEMENT
 
This Agreement constitutes the only agreement between the parties and supersedes
all previous communications, representations or agreements, whether oral or
written, with respect to the subject matter hereof. No modification of or
amendment to this Agreement shall be binding upon the parties hereto unless in
writing and duly executed by both parties.
 
 
5

--------------------------------------------------------------------------------


 
 
In Witness Whereof, the parties have executed this Agreement in duplicate on the
dates indicated.
 
 
Sales Agency
 
Principal
     
CHAZ Sales Corp.
 
Pioneer Transformers LTD
         
By:
/s/  Dale Chastkiewicz  
By:
/s/  Klaus Brockhausen
Date:
July 20, 1995  
Date:
July 19, 1995

 
 
 
 
 
 

 
 
6

--------------------------------------------------------------------------------


 
 
EXHIBIT A
 
Pioneer Transformers LTD, Representative Commission Scale,
 
INDIVIDUAL ORDER VALUE
COMMISSION RATE*
   
Up to $200,000
3%
$200,001 to $500,000
$6,000
 
plus 2.5% on the amount over $200,000
$500,001 to $1,000,000
$13,500
 
plus 2% on the amount over $500,000
$1,000,001 to $2,000,000
$23,500
 
plus 1% on the amount over $1,000,000

 
•
On long term contracts like the SPC pole mount and mini pad agreements, the
commission rate for the monthly shipments is based on the total annual dollar
value shipped.

 
•
Spare parts for Pioneer Transformer LTD products ……….10%

 
1)
If to obtain an order it becomes necessary for PT to make a reduction in price
that would otherwise apply, or to make some concession involving extra cost, PT
may, prior to acceptance of such an order, request of the Representative that
the commission payable thereon be negotiated to reflect the special
circumstances involved with the order. In such cases, the commission rate
specified above shall not apply.

 
2)
For the purpose of determining the size of any order, any proposal to one
customer for similar types of material with a common closing date that results
in one or more purchase orders to facilitate accounting and/or shipments to
different locations are considered to be one total order for the aggregate value
of the different parts.

 
3)
Orders with different closing dates but grouped together by the Customer at time
of purchase in order to obtain a value or volume discount will be treated as one
order for the total value of the order.

 
4)
1/3 site commission will be payed on all Pioneer Transformers LTD shipments male
after February 28, 1995.

 
5)
All securements received after February 28, 1995 that have the customer’s P.O.
date of February 28, 1995 onwards are fully commissionable, regardless of the
date of quotation.

 


7

--------------------------------------------------------------------------------


 